Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Allowable Subject Matter
Claims 21 – 40 (now renumbered Claims 1 - 20) are allowed.

The following is an examiner’s statement of reasons for allowance:  
Claims 21 and 31 are allowable because, 
although Mavrody (2014/0289668) discloses an electronic apparatus ([0038] “An electronic device …”) comprising:
	a display including a camera hole portion ([0039] “The virtual bezel display screen 20 may optionally include an opening 28 that aligns with a physical feature present in the electronic device 10 such as, for example, a camera lens …”);
	a camera ([0070] “… the invention provides options for placement of various components and controls, such as a camera …”);
		a memory (Figure 4, #56) storing information related with a position of the camera hole portion in the display, the position of the camera hole portion corresponding to a position of the camera ([0070] “… the invention provides options for placement of various components and controls, such as a camera …”); and
a processor configured to:

		control to display an execution screen of an application on both the main area and the extension area of the display ([0040] “The entire surface 20 is programmed to: (i) have a conventional response to user touch-based inputs on the active touchscreen region 26 of the surface of the display screen 20, that is, a first mode of response to a user touch, and (ii) a limited response to user touch-based inputs on the virtual bezel 24 portion of the surface of the display screen 20, that is, a second mode of response to a user touch, in accordance with operation of the gesture software application 30” wherein the office considers Mavrody’s response and limited response to user touch-based inputs as corresponding with the claimed executions screens in both main and extension areas); and
		control to display the execution screen of the application only on the main area of the display ([0042] “… the virtual bezel 24 comprises a region of viewing area 22 of the surface of the display screen 20 that may have unresponsiveness or limited responsiveness to the user touch-based inputs…” wherein the office considers Mavrody’s lack of responsiveness only in area 24 as corresponding with the claimed execution in only the main area), 
none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the identification of the main area and 

Claims 22 through 30 and 32 through 40 are allowable for being dependent upon independent claims 21 and 31.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARK W REGN/Primary Examiner, Art Unit 2622